Title: To Benjamin Franklin from Feriet, 17 July 1784
From: Feriet, ——, baron de
To: Franklin, Benjamin



Versailles le 17 juillet 1784

Mr. De Feriet a L’honneur de faire mille complimens a Monsieur Franklin, et de lui apprendre que tous Les Verres sont arrivés en bon ètat. Le porteur de ce billet veut bien se charger de rapporter a versailles le Sécrétaire dans lequel L’harmonica était monté, et qu’il est nécessaire D’avoir ici pour accorder Les Verres. Dès que le tout Sera transporté ici, Mr. De feriet fera son possible pour que Monsieur franklin soit content de L’accord et du fini de L’ouvrage.
 
Notation: De feriet 17 Juillet 1784—
